      Case 2:20-cv-00026-WSH-CRE Document 41 Filed 02/26/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



CHAUNCEY D. CHANDLER,                               )
                                                    )
                Plaintiff,                          )     Civil Action No. 20-26
                                                    )
        v.                                          )
                                                    )     District Judge W. Scott Hardy
                                                    )     Chief Magistrate Judge Cynthia Reed Eddy
SHARON PD, MERCER COUNTY,                           )
                                                    )
                Defendants.                         )
                                                    )
                                                    )

                                  MEMORANDUM ORDER

       This matter comes before the Court on pro se Plaintiff Chauncey D. Chandler’s Objections

(Docket No. 40) to the Report & Recommendation (“R&R”) of Chief Magistrate Judge Cynthia

Reed Eddy entered on December 30, 2020. (Docket No. 39). The R&R recommends that the

Motions to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

filed by Defendant Sharon Police Department (Docket No. 2) and Defendant Mercer County

(Docket No. 6) be granted and that Plaintiff be permitted to file a motion for leave to amend his

complaint as set forth in the R&R. Service of the R&R was made on Plaintiff by mail and he was

informed that any objections to same were due by January 19, 2021.

       On February 3, 2021, the Court received Plaintiff’s Objections to the R&R, in which he

broadly asserts that he “address[ed] this Court with the information . . . . to state [his] claim.”

(Docket No. 40 at 1). In resolving a party’s objections, the Court conducts a de novo review of

any part of the R&R that has been properly objected to. Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §

636(b)(1). The Court may accept, reject or modify the recommended disposition, as well as receive

further evidence or return the matter to the magistrate judge with instructions. Id. Upon careful


                                                1
      Case 2:20-cv-00026-WSH-CRE Document 41 Filed 02/26/21 Page 2 of 4




de novo review of the R&R, Plaintiff’s Objections and the entire record, the Court concludes that

the Objections do not undermine the R&R’s recommended disposition.

        In so ruling, the Court agrees with Magistrate Judge Eddy’s conclusion that Defendant

Sharon Police Department should be dismissed from this case with prejudice, as amendment would

be futile. See Padilla v. Twp. of Cherry Hill, 110 F. App’x 272, 278 (3d Cir. 2004) ( “In Section

1983 actions, police departments cannot be sued in conjunction with municipalities, because the

police department is merely an administrative arm of the local municipality, and is not a separate

judicial entity.”) (citation omitted); Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004) (where a

complaint is vulnerable to dismissal pursuant to Rule 12(b)(6), the district court must offer the

opportunity to amend, unless an amendment would be inequitable or futile). However, to the

extent Plaintiff believes that he has facts to support a finding of municipal liability through a policy

or custom that allegedly violated his civil rights against the City of Sharon, he will be permitted to

file a motion for leave to file an amended complaint to name the proper parties. See Monell v.

Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 690-91, 694 (1978) (to establish

municipal liability pursuant to § 1983, a plaintiff must identify the policy or custom of the

municipal defendant that results in the constitutional violation).

        As to Defendant Mercer County, the Court agrees with Magistrate Judge Eddy’s

determination that Plaintiff has not alleged that any policy or custom of Mercer County was the

moving force behind the alleged violation of his constitutional rights. See Monell, 436 U.S. at

690-91, 694. As such, Mercer County’s motion to dismiss will be granted and Plaintiff’s Fourth




                                                   2
       Case 2:20-cv-00026-WSH-CRE Document 41 Filed 02/26/21 Page 3 of 4




Amendment claim will be dismissed. 1 Because Plaintiff is proceeding pro se, however, he will be

permitted to file a motion for leave to file an amended complaint to the extent that he can allege

facts that would support a claim of municipal liability against Mercer County.

        Finally, the Court agrees with Magistrate Judge Eddy that dismissal of Plaintiff’s

defamation claim is warranted because Defendants Mercer County and Sharon Police Department

are entitled to immunity under Pennsylvania’s Political Subdivision Tort Claims Act, 42 PA. CONS.

STAT. ANN. § 8541, et seq.      See Keim v. County of Bucks, 275 F. Supp. 2d 628, 638 (E.D. Pa. 2003)

(observing that a local agency is immune from defamation claim under Pennsylvania law).

Therefore, Plaintiff’s defamation claim against Defendants Mercer County and Sharon Police

Department will be dismissed with prejudice, as amendment would be futile.

        Accordingly, in view of the foregoing, the Court enters the following Order:

        AND NOW, this 26th day of February, 2021,

        IT IS HEREBY ORDERED that Plaintiff’s Objections to the R&R (Docket No. 40) are

OVERRULED, and the R&R (Docket No. 39) is ADOPTED as the Opinion of the Court.

        IT IS FURTHER ORDERED that the Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) filed by Defendant Sharon Police Department (Docket No. 2) is GRANTED,

and the Sharon Police Department is dismissed from this action with prejudice, as amendment

would be futile.



1
         Additionally, to the extent that Plaintiff intended to proceed against Mercer County Assistant District
Attorney Kara Rice in this case, the Court agrees with Magistrate Judge Eddy’s conclusion that she is entitled to
absolute prosecutorial immunity for her role in prosecuting Plaintiff’s bond revocation proceedings, as she was
conducting activities intimately associated with the judicial phase of the criminal process. Buckley v. Fitzsimmons,
509 U.S. 259, 270 (1993). Accordingly, Defendant Mercer County’s motion to dismiss is granted to the extent Plaintiff
intended to proceed against ADA Rice, and any claims Plaintiff attempted to assert against her are dismissed with
prejudice given that amendment would be futile. See Alston, 363 F.3d at 235.

                                                         3
      Case 2:20-cv-00026-WSH-CRE Document 41 Filed 02/26/21 Page 4 of 4




       IT IS FURTHER ORDERED that the Motion to Dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6) filed by Defendant Mercer County (Docket No. 6) is GRANTED as more

specifically set forth in the R&R and discussed herein.

       IT IS FURTHER ORDERED that Plaintiff is permitted to file a motion for leave to file an

amended complaint to add the proper parties to this lawsuit or to add cognizable claims. If Plaintiff

elects to file a motion for leave to file an amended complaint, he must do so by March 30, 2021.

Otherwise, Plaintiff’s claims will be dismissed with prejudice and this case will be closed.

                                                              s/ W. Scott Hardy
                                                              W. Scott Hardy
                                                              United States District Judge



cc/ecf: All counsel of record

       Chauncey D. Chandler (via U.S. mail)
       0059869
       Mahoning County Jail
       110 Fifth Avenue
       Youngstown, OH 44503




                                                 4
